 
Exhibit 10.20.1
 
Execution Version
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of February 24, 2014 (the “First Amendment Date”), is by and among ADMA
Biologics, Inc., a Delaware corporation (“Biologics”), ADMA Plasma Biologics,
Inc., a Delaware corporation (“Plasma”),  ADMA Bio Centers Georgia Inc., a
Delaware corporation (“Georgia”; Biologics, Plasma and Georgia are hereinafter
referred to individually and collectively, jointly and severally, as
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).
 
WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of December 21, 2012 (the “Loan Agreement”); and
 
WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.
 
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
1.           Defined Terms. Terms not otherwise defined herein which are defined
in the Loan Agreement shall have the same respective meanings herein as therein.
 
2.           Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, as of the First Amendment
Date, the Loan Agreement is hereby amended as follows:
 
(a)           Exhibit B (Form of Amended and Restated Secured Term Loan
Promissory Note) to the Loan Agreement is hereby amended and restated in its
entirety in the form attached hereto on Exhibit A.
 
(b)           Schedule 5.14 (Capitalization) to the Loan Agreement is hereby
amended and restated in its entirety in the form attached hereto on Exhibit B.
 
(c)           The first recital to the Loan Agreement is hereby amended by
deleting the text “Six Million Dollars ($6,000,000) in up to three (3) tranches”
therein and inserting the text “Fifteen Million Dollars ($15,000,000)” in lieu
thereof.
 
(d)           Section 1.1 of the Loan Agreement is hereby amended as follows:
 
i.           The definition of “Amortization Date” is hereby amended and
restated in its entirety as follows:
 
“Amortization Date” means April 1, 2015; provided that the Amortization Date
shall be extended to October  1, 2015 upon the commencement of the Fourth
Tranche Draw Period.”
 
 
1

--------------------------------------------------------------------------------

 
 
ii.       The definition of “Facility Charge” is hereby amended and restated in
its entirety as follows:
 
“Facility Charge” means $60,000.
 
iii.           New definitions of the terms “First Amendment Commitment Fee”,
“First Amendment Date” “First Amendment Facility Charge”, “Fourth Tranche Draw
Condition” and “Fourth Tranche Draw Period” are hereby added reading as follows:
 
“First Amendment Commitment Fee” means $15,000.
 
 “First Amendment Date” means February 24, 2014.
 
“First Amendment Facility Charge” means $135,000.
 
 “Fourth Tranche Draw Condition” means Borrower successfully achieving on or
before  February 1, 2015 the clinical endpoints of a phase III clinical study of
RI-002 as a treatment for Primary Immunodeficiency Diseases (PIDD) in an manner
that supports a Biologic License Application (BLA) filing.
 
“Fourth Tranche Draw Period” means the period commencing on the occurrence of
the Fourth Tranche Draw Condition and ending on the earlier to occur of (i) an
Event of Default and (ii) March 31, 2015.
 
iv.       The definitions of “Subsequent Equity Event”, “Third Tranche Draw
Conditions” and “Third Tranche Draw Period” are hereby deleted in its entirety.
 
v.       The definition of “Maximum Term Loan Amount” is hereby amended and
restated in its entirety as follows:
 
“Maximum Term Loan Amount” means Fifteen Million Dollars ($15,000,000).
 
vi.       The definition of “Term Loan Interest Rate” is hereby amended and
restated in its entirety as follows:
 
“Term Loan Interest Rate” means a floating per annum rate equal to the greater
of (i) 8.75%, and (ii) 8.75% plus the “Prime Rate” as reported in The Wall
Street Journal, minus 5.75%.”
 
 
vii.
The definition of “Warrant” is hereby amended and restated in its entirety as
follows:

 
“Warrant” means, collectively, the warrants entered into in connection with the
Loans.”
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Section 2.1(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“(a)  Advances.  Subject to the terms and conditions of this Agreement, Lender
will make, and Borrower agrees to draw, an initial Term Loan Advance of Four
Million Dollars ($4,000,000) on the Closing Date (the “First Tranche Term
Loan”).  During the Second Tranche Draw Period, Borrower may request an
additional Term Loan Advance in an amount of up to One Million Dollars
($1,000,000) in one Advance (the “Second Tranche Term Loan”).  On the First
Amendment Date, Borrower may request an additional Term Loan Advance in an
amount of Five  Million Dollars ($5,000,000) in one Advance (the “Third Tranche
Term Loan”). In addition, during the Fourth Tranche Draw Period, Borrower may
request an additional Term Loan Advance in an amount of up to Five Million
Dollars ($5,000,000) (the “Fourth Tranche Term Loan”). The aggregate outstanding
Term Loan Advances shall not exceed the Maximum Term Loan Amount. Proceeds of
any Advance shall be deposited in an account that is subject to a perfected
security interest in favor of Lender.”
 
 (f)           Section 2.1(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“(c)  Interest.  The principal balance of each Term Loan Advance (including all
PIK Interest added thereto) shall bear interest thereon from such Advance Date
at the Term Loan Interest Rate based on a year consisting of 360 days, with
interest computed daily based on the actual number of days elapsed.  The Term
Loan Interest Rate will float and change on the day the Prime Rate changes from
time to time.  In addition,  additional  “pay-in-kind” interest (“PIK Interest”)
shall accrue on the outstanding principal balance of the Term Loan Advances,
compounded monthly, at a per annum rate equal to 1.95%.  Accrued and unpaid PIK
Interest shall be added to the principal balance of the Term Loan Advances on
the first day of each month, beginning the month after the applicable Advance
Date.”


(g)          Section 2.4 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“2.4  Prepayment.  At its option, upon at least seven (7) business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest thereon, all unpaid Lender’s  fees and expenses accrued to the
date of the prepayment, together with a prepayment charge equal to the following
percentage of the principal amount of the Advances: if the principal amount of
the Advances are prepaid in any of the first twelve (12) months following the
First Amendment Date, two and one-half percent (2.5%); if prepaid after twelve
(12) months but prior to twenty four (24) months following the First Amendment
Date, one and one-half percent (1.5%); and if prepaid thereafter, but prior to
the Term Loan Maturity Date, one-half of one percent (0.5%) (each, a “Prepayment
Charge”).  Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the entire principal balance of the
Advances, all accrued and unpaid interest thereon, all unpaid Lender’s fees and
expenses accrued to the date of the prepayment and the Prepayment Charge upon
the occurrence of a Change in Control. Lender agrees that there shall be no
prepayment charge or penalty owed by Borrower to Lender resulting from the
restatement of the Restated Notes (as defined in the Term Note).”
 
 
3

--------------------------------------------------------------------------------

 
 
(h)          Section 2.5 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“2.5  End of Term Charge-- First Tranche Term Loan and the Second Tranche Term
Loan.  On the earliest to occur of (i) the date that Borrower prepays all of the
outstanding Secured Obligations, or (ii) the date that the Secured Obligations
become due and payable,  or (iii) April 1, 2016,  Borrower shall pay Lender a
fee $132,000 in respect of the First Tranche Term Loan and the Second Tranche
Term Loan.  Notwithstanding the required payment date of such charge, it shall
be deemed earned by Lender as of the Closing Date.”
 
3.           Conditions to Effectiveness.  Lender and Borrower agree that this
Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Lender:
 
(a)           Lender shall have received a fully-executed counterpart of this
Amendment  signed by Borrower;
 
(b)           Lender shall have received a fully-executed Amended and Restated
Secured Term Loan Promissory Note, in the form attached to this Amendment as
Exhibit A (the “Amended Note”);
 
(c)           Lender shall have received a fully-executed Warrant, in the form
attached hereto as Exhibit C;
 
(d)           Lender shall have received certified resolutions of Borrower’s
board of directors evidencing approval of (i) this Amendment, the Amended Note
and the transactions evidenced by the Loan Documents amended thereby, and (ii)
the Warrant and the transactions evidenced thereby;
 
(e)           Lender shall have received certified copies of the Certificate of
Incorporation and Bylaws of Borrower, as amended through the First Amendment
Date, or a certificate of Borrower certifying that the Certificate of
Incorporation and Bylaws of Borrower have not been amended, modified or
supplemented since the Closing Date;
 
(f)           Lender shall have received a certificate of good standing for
Borrower from its state of incorporation and similar certificate from all other
jurisdictions in which it does business and where failure to be qualified would
have a Material Adverse Effect;
 
(g)           Borrower shall have paid to Lender, for the account of Lender, the
First Amendment Commitment Fee and the First Amendment Facility Charge; and
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Lender shall have received payment for all fees and expenses
incurred by Lender in connection with this Amendment and the Equity Documents,
including, but not limited to, all reasonable legal fees and expenses, which
fees and expenses shall not exceed $12,500.00 without the prior consent of
Borrower.
 
4.           Representations and Warranties.  The Borrower hereby represents and
warrants to Lender as follows:
 
(a)           Representations and Warranties in the Loan Agreement.  The
representations and warranties of Borrower set forth in Section 5 of the Loan
Agreement are true and correct in all material respects on and as of the First
Amendment Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date.
 
(b)           Ratification, Etc.  Except as expressly amended or waived hereby,
the Loan Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect.  The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement.  All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or any other Loan Document
as amended hereby.
 
(c)           Authority, Etc.  The execution and delivery by Borrower of this
Amendment, the Amended Note and the Warrant, and the performance by Borrower of
all of its agreements and obligations under the Loan Agreement and the other
Loan Documents as amended hereby are within the corporate authority of Borrower
and have been duly authorized by all necessary corporate action on the part of
Borrower.  The execution and delivery by Borrower of this Amendment, the Amended
Note and the Warrant do not and will not require any registration with, consent
or approval of, or notice to any Person (including any governmental authority).
 
(d)           Enforceability of Obligations.  This Amendment, the Amended
Note,  the Warrant, the Loan Agreement and the other Loan Documents, as amended
hereby, constitute the legal, valid and binding obligations enforceable against
Borrower in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of, creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
(e)           No Default.  (i) No fact or condition exists that would (or would,
with the passage of time, the giving of notice, or both) constitute an Event of
Default, and (ii) no event that has had or could reasonably be expected to have
a Material Adverse Effect has occurred and is continuing.
 
(f)           Event of Default.  By its signature below, Borrower hereby agrees
that it shall constitute an Event of Default if any representation or warranty
made herein should be false or misleading in any material respect when made.
 
5.           Reaffirmations.  Except as expressly provided in this Amendment,
all of the terms and conditions of the Loan Agreement and the other Loan
Documents remain in full force and effect.  Nothing contained in this Amendment
shall in any way prejudice, impair or effect any rights or remedies of Lender
under the Loan Agreement and the other Loan Documents.  Except as specifically
amended hereby, Borrower hereby ratifies, confirms, and reaffirms all covenants
contained in the Loan Agreement and the other Loan Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.
 
7.           Miscellaneous.
 
(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
 
(b)           The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.
 
(c)           This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
 
(d)           Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.
 
(e)           Borrower warrants and represents that Borrower has consulted with
independent legal counsel of Borrower’s selection in connection with this
Amendment and is not relying on any representations or warranties of Lender or
its counsel in entering into this Amendment.
 
[Remainder of this page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amendment as of the day and year first above written.
 

 
BORROWER:
 
ADMA BIOLOGICS, INC.
            Signature:  /s/ Adam Grossman         Print Name:  Adam Grossman    
    Title:
President and Chief Executive Officer

 



 
ADMA PLASMA BIOLOGICS, INC.
            Signature:  /s/ Adam Grossman         Print Name:  Adam Grossman    
    Title:
President and Chief Executive Officer

 
 

 
ADMA BIO CENTERS GEORGIA INC.
            Signature:  /s/ Adam Grossman         Print Name:  Adam Grossman    
    Title:
President and Chief Executive Officer

 
Accepted in Palo Alto, California:
 

 
LENDER:
 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
a Maryland corporation
           
By:
/s/ Ben Bang         Name: Ben Bang        
Its:
Senior Counsel

 
 
Signature Page to First Amendment to Loan and Security Agreement


               